UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54741 THE PULSE NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 45-4798356 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 437 Turnpike Street Canton, MA 02021 (Address of principal executive offices) (Zip Code) (781) 821-6600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the issuer’s common stock, par value $0.01 per share, at February 12, 2014 was 90,700,000 shares. THE PULSE NETWORK, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED DECEMBER 31, 2013 Index Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheet as of December 31, 2013 and March 31, 2013 4 Consolidated Statements of Operations for the three and nine months ended December 31, 2013 and 2012 5 Consolidated Statements of Cash Flows for the nine months ended December 31, 2013 and 2012 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure About Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 13 Item 6. Exhibits 16 Signatures 17 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of The Pulse Network, Inc., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the possibility that we will not receive sufficient customers to grow our business, the Company’s need for and ability to obtain additional financing, the exercise of the approximately 90.9% control the Company’s officers and directors hold of the Company’s voting securities, the inability for a substantive secondary market in the Company’s securities to develop, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS THE PULSE NETWORK, INC. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2013 and MARCH 31, 2013 (UNAUDITED) December31, March 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Prepaid expenses and deposits - Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Note Payable - bank $ $ Note Payable - other Note Payable - stockholders - Converitble note payable - net - Accounts payable Accrued compensation Accrued expenses Current portion of long-term debt Current portion of capital lease obligations Current portion of note payable related party Deferred revenue Client funds pass thru liability Advances from stockholders Due to affiliates Deferred compensation Total current liabilities DEFERRED COMPENSATION, net of current portion LONG TERM DEBT, net of current portion CAPITAL LEASE OBLIGATIONS, net of current portion NOTE PAYABLE RELATED PARTY, net of current portion - COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIENCY): Undesignated convertible preferred stock, authorized 25,000,000 shares designated as follows: Series A convertible preferred stock, $0.001 par value, authorized, issued and outstanding 1,000 1 1 Series B convertible preferred stock, $0.001 par value, authorized, issued and outstanding 15,000,000 Common stock: $0.001 par value, authorized, 200,000,000 shares; issued and outstanding, 90,700,000 and 90,000,000 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ The accompanying notes are an integral part of these consolidated interim financial statements 4 THE PULSE NETWORK, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT (UNAUDITED) For The Three Months Ended For The Nine Months Ended December 31, December 31, December 31, December 31, NET SALES $ COST OF SALES GROSS PROFIT SELLING EXPENSES GENERAL AND ADMINISTRATIVE EXPENSES NET LOSS FROM OPERATIONS ) ) ) 0 INTEREST EXPENSE NET LOSS $ ) $ $ ) $ ) NET LOSS PER COMMON SHARE, basic and diluted $ ) $ $ ) $ ) WEIGHTED AVERAGE SHARES USED IN PER SHARE COMPUTATION, basic and diluted The accompanying notes are an integral part of these consolidated interim financial statements 5 THE PULSE NETWORK, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2(UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used for) by operating activities: Stock-based compensation - Depreciation Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and deposits Other assets Accounts payable ) Accrued compensation Accrued expenses ) - Deferred revenue ) ) Client funds pass thru ) ) Due to affiliates ) Deferred compensation ) ) Net cashused for operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment ) - Net cash used for investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock - Net Proceeds from note payable - bank (Repayment) proceeds from note payable - other ) Proceeds from note payable - stockholders - Proceeds from the issuance of convertible notes - Net Advances from stockholders Repayment of long-term debt ) - Payments of capital lease obligations ) Repayment of note payable related party ) - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH: Beginning of period End of period $ $
